Citation Nr: 1623661	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for anal fissure.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for hemorrhoids.

3.  Whether new and material evidence has been received to reopen entitlement to service connection for a psychiatric disorder, to include depression.

4.  Whether new and material evidence has been received to reopen entitlement to service connection for posttraumatic stress disorder.

5.  Whether new and material evidence has been received to reopen entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment only pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1992.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for a right ankle disorder, anal fissure, hemorrhoids, and depression, on the merits; whether to reopen entitlement to service connection for posttraumatic stress disorder (PTSD) and obstructive sleep apnea, and entitlement to service connection for psychosis for the purpose of treatment eligibility are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A May 2007 rating decision denied entitlement to service connection for anal fissure, hemorrhoids, and depression/alcoholism.  The Veteran did not appeal these issues, and additional evidence was not submitted within the appeal period.  

2.  Evidence associated with the claims file subsequent to the May 2007 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for anal fissures.

3.  Evidence associated with the claims file subsequent to the May 2007 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hemorrhoids.

4.  Evidence associated with the claims file subsequent to the May 2007 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a psychiatric disorder to include depression.


CONCLUSIONS OF LAW

1.  A May 2007 rating decision that denied the Veteran's claims of entitlement to service connection for s anal fissure, hemorrhoids, and depression/alcoholism is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the May 2007 rating decision is new and material and the claim of entitlement to service connection for anal fissure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The evidence received subsequent to the May 2007 rating decision is new and material and the claim of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The evidence received subsequent to the May 2007 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disorder to include depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted an application for vocational rehabilitation in June 2000.  A rating decision dated in January 2001 denied entitlement to service connection for anal fissure and major depressive disorder, as part of the denial for vocational rehabilitation.  The Veteran did not submit a substantive appeal in response to the July 2001 statement of the case.  

The evidence of record at the time of the July 2001 rating decision included a copy of the Veteran's Report of Medical History as part of his separation examination dated in July 1992, VA examinations dated in October 2000, and a statement from the Veteran's private physician dated in August 2000.  Thereafter, the Veteran filed a service connection claim for depression, anal fistula, and hemorrhoids in May 2004.  

A rating decision dated in January 2005 denied the Veteran's claims on the basis that the evidence of record fails to establish that he currently had chronic hemorrhoids or anal fissure related to active military service and no evidence had been submitted, which establishes any current depression was incurred in or aggravated by service.  Evidence of record at the time of the January 2005 rating decision included private treatment records dated in September 1995 and September 2003.  The Veteran submitted another service connection claim for depression and rectal bleeding in October 2006.  A rating decision dated in May 2007 denied the 

Veteran's service connection claims for depression, hemorrhoids, and anal fissure on the basis that the evidence submitted was not new and material.  The relevant evidence of record at the time of the May 2007 rating decision consisted of service personnel records, a letter from a VA clinical nurse specialist dated in October 2006, and lay statements from the Veteran.  The Veteran did not appeal the May 2007 rating decision and additional evidence was not received within the required time period.  Thus, the May 2007 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The RO received the Veteran's request to reopen his service connection claims for anal fissure, hemorrhoids, and depression in October 2010.  Evidence associated with the claims file since the May 2007 rating decision includes VA treatment records, private treatment records, lay statements by the Veteran and his wife dated in December 2015, and testimony at the December 2015 hearing before the Board.  The evidence received since the May 2007 rating decision is new in that it was not of record at the time of the decision.  The December 2015 lay statements from the Veteran's wife is material as she describes that the onset of the Veteran's rectal bleeding (possible symptoms of hemorrhoids and/or anal fissure) and depression began during the Veteran's active military service.  This evidence addresses the missing element of relating hemorrhoids, anal fissure, and a depressive disorder to active military service.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable 

possibility of substantiating such claims.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claims of entitlement to service connection for anal fissure, hemorrhoids, and depression are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for anal fissure is reopened, and the appeal is granted to that extent only.

New and material evidence having been received, the claim of entitlement to service connection for hemorrhoids is reopened, and the appeal is granted to that extent only.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include depression, is reopened, and the appeal is granted to that extent only.


REMAND

The Board notes that the Veteran's service treatment records are not associated with the claims file.  The RO has determined that the service treatment records are not available.  The RO sent a request through Personnel Information Exchange System (PIES) using Code 13 in December 2000.  The response was that the records had not been retired to code 13 and the request was forwarded to code 31.  There is no notation of a response from Code 31.   The RO sent another request for service treatment records through PIES to Code 13 in July 2004.  The RO was notified in July 2004 that there are no records at code 13 for this person and that if they make another PIES request, address it yourself to code 31 as it will go through Defense Personnel Records Image Retrieval System (DPRIS) and any imaged records that are available will be furnished in response to the request.  There is no documentation in the file that the RO sought service treatment records through and received a response from Code 31.  Thus, it appears that the RO did not search all avenues available to obtain the Veteran's service treatment records and a remand is necessary to attempt to obtain these missing records.  

The Veteran testified at the December 2015 hearing before the Board that he received treatment for his right ankle at Charleston Naval Hospital and at a Naval Hospital in Norfolk in 1989 or early 1990.  A Report of Medical History form dated in July 1992 documents that the Veteran received treatment for his right ankle from the Charleston Naval Hospital in July 1989.  These clinical records are not associated with the claims file.  Clinical records may be filed separately from a Veteran's service treatment records, often under the name of the facility. A s it does not appear that any attempt has been made to obtain these clinical records with respect to the Veteran's right ankle disorder, the RO should attempt to obtain and associate with the claims file any outstanding clinical records pertaining to the Veteran's treatment for his right ankle at the Charleston Naval Hospital and the Portsmouth Naval Medical Center from July 1989 to the beginning of 1990.

The evidence of record also shows that the Veteran served in the United States Navy Reserves from October 1992 to September 1994 in Norfolk, Virginia.  The Veteran's reserve treatment and medical records are not associated with the claims file and it does not appear based on the documentation in the claims file that the RO attempted to obtain any outstanding reserve records.  Thus, the RO should attempt to obtain these records.  

Regarding the Veteran's service connection claim for a right ankle disorder, the Veteran was not provided with a VA examination and medical opinion.  A Report of Medical History dated in July 1992 shows that the Veteran reported spraining his right ankle in July 1989.  Furthermore, the Veteran and his wife contend that the Veteran experienced right ankle pain and stiffness in service with continuous or recurrent pain from discharge to the present.  Therefore, the Veteran should be provided with a VA examination and medical opinion.

The Veteran testified at the December 2015 Board hearing that the first time he received treatment for a psychiatric disorder after service was in 1993.  He reported that he received treatment at VA from 1993 to 1995.  These VA treatment records have not been associated with the claims file and there is no indication that the RO has attempted to obtain these records.  Accordingly, the RO should attempt to obtain all outstanding VA treatment records from 1993 to 1995.

With respect to the Veteran's service connection claim for a psychiatric disorder, the Veteran was not provided with a VA medical opinion.  The July 1992 Report of Medical History shows that the Veteran reported experiencing depression or excessive worry and nervous trouble.  He also asserts that he had symptoms of PTSD and depression since discharge from active military service to the present.  Thus, the Veteran should be provided with a VA examination and medical opinion.

Accordingly, the case is remanded for the following action:

1. The RO must attempt to obtain all of the Veteran's service treatment records from all appropriate sources to include Code 31.  If no records are available after the RO has exhausted all possible avenues to obtain the Veteran's service treatment records, the RO must obtain written confirmation of that fact.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The RO must attempt to obtain from the appropriate source(s) any outstanding service clinical records from the Charleston Naval Hospital and the Portsmouth Naval Medical Center from July 1989 to the beginning of 1990.   

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3. The RO must contact the appropriate repositories, to obtain all outstanding reserve treatment and examination records from October 1992 through September 1994.   

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his 

representative must then be given an opportunity to respond.  

4. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Specifically, the RO must attempt to obtain all outstanding psychiatric and/or counseling VA treatment records from 1993 through 1995 from the Hampton VA Medical Center.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

5. Thereafter, the Veteran must be afforded a VA examination with respect to his service connection claim for a right ankle disorder by an appropriate specialist.  The claims file and a copy of this remand must be made available to the examiner for review and 

the examination report must reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished.  

After a review of the evidence, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed ankle disorder is related to the Veteran's military service, to include the documented injury to the right ankle. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6. After associating any outstanding evidence with the claims file, the Veteran must be afforded a VA psychiatric examination to determine whether a psychiatric disorder is related to his military service.  Prior to the examination, the electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  The examiner must administer all 

necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for all pertinent psychiatric disorders.  

After reviewing all relevant records associated with the electronic claims file, the clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner is requested to identify all previously and currently diagnosed psychiatric disorders.  The examiner must provide an opinion as to whether any psychiatric disorder found on examination or documented in the medical record is related to the Veteran's active military service to include the Veteran reporting that he experienced in the past or at that time depression or excessive worry and nervous trouble of any sort as part of the July 1992 Report of Medical History.  

The examiner must provide a complete rationale for all opinions expressed.  As part of his or her rationale, the examiner must address and discuss the lay statements from the Veteran and his wife that the onset of his psychiatric disorder to include depression began during active military service with continuous or recurrent symptoms since discharge from service. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

7. The RO must advise the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

8. The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


